DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation "said outer surface" in the last line. There is insufficient antecedent basis for this limitation in the claim. It is suggested to change this to “an outer surface of said shaft” or “a cylindrical outer surface of said shaft”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 4, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaupre (US 2014/0107537).
Claim 1, Beaupre discloses an ultrasonic surgical instrument (abstract; Figs. 4-7) comprising a cylindrical shaft (Fig. 4; 14) having a longitudinal axis (Fig. 7; 24) and a blade (26, 28) with a flat or planar blade body (portion between where 30 and 38 points) at a distal or free end of said shaft (Fig. 7), said blade being unitary and continuous with said shaft (Figs 4-7), without an intervening joint (Fig. 7), said blade having a proximal end eccentrically disposed relative to said axis (Fig. 7; near where 42 points; note how there is more material below the axis), said blade extending at an angle (see how it curves up around where 30 points) with respect to said axis and intersecting said axis (Fig. 7), said blade having at least one edge or peripheral surface in the form of an endless cylindrical section or perimetral surface (Fig. 5; note how surfaces 36 and 38 are just cut out of the cylinder) continuous and coaxial with a cylindrical outer surface of said shaft (Figs. 5-7). 
Claim 4, wherein said shaft has an end face contiguous with said proximal end of said blade (Fig. 5; near where 42 points), said shaft having a channel or bore with an outlet in said end face (Fig. 5; surface that 38 points to and extending into surface 30 acts as a channel that fluid could flow on and 30 is the is the outlet to the distal end that fluid would leave the surface).
Claim 9, wherein said blade body is provided with an arcuate distal tip (Fig. 8l region that 35 points towards).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaupre (US 2014/0107537), in view of Gouery et al. (US 2013/0204285; “Gouery).
Claim 4, Beaupre discloses the instrument as noted above.
However, Beaupre does not disclose the instrument having a bore with an outlet.
Gouery teaches an ultrasonic surgical instrument (Fig. 5D; abstract) comprising a shaft (Fig. 214) with an end face contiguous with a proximal end of a blade (Figs. 5B and 5D), said shaft having a channel or bore with an outlet in said end face (Fig. 5D; 215, 217).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the bore, as taught by Gouery, to the instrument of Beaupre, in order to have a fluid irrigation channel that can help keep the tool cool and help to irrigate the worksite (paragraph [0151]).
Claim 22, Gouery teaches wherein the blade body has a through hole (Fig. 5D; 217) communicating with said channel or bore via said outlet (Fig. 5D; paragraph [0151]).
Allowable Subject Matter
Claims 5, 7, 11-13, and 23-29 contain allowable subject matter.
Claims 5 and 11 require a longitudinal groove in the blade body. Gouery does not disclose a groove. The channel/bore of Gouery ends at the blade body and there is not a groove like the Applicant’s invention.
Claim 7 depends from claim 5 so it is allowable for the reasons of claim 5.
Claims 12 and 13 are off claim 11, so they are allowable for at least the same reasons as claim 11.
Claims 23 and 28 each require the blade body to extend within particular cylindrical parameters. For claim 23, both Beaupre and Gouery disclose a blade body that extends outside a cylindrical boundary defined by the cylindrical shaft. Claim 28 is similar in that it requires the tip of the blade to remain within a cylindrical boundary defined by the shaft, and it also requires the tip to be outside an inner cylindrical boundary defined by the inner channel/bore. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775